CORRECTED

             In the United States Court of Federal Claims
                                                   No. 09-333
                                             (Filed: May 25, 2022)

                                        NOT FOR PUBLICATION

    **************************************
    WILLIAM KOOPMANN, et al.,            *
                                         *
                      Plaintiffs,        *
                                         *
                                                                        Pro Se; Motion for Relief from
             v.                          *
                                                                        Judgment; RCFC 60(b)(1).
                                         *
    THE UNITED STATES,                   *
                                         *
                      Defendant.         *
    **************************************

                              MEMORANDUM OPINION AND ORDER

DIETZ, Judge.

        Before the Court is a “Motion for Reconsideration and Stay of Dismissals of Eighteen
Plaintiffs” filed on February 2, 2021, by plaintiffs Wesley Fetzer, James Biestek, Ronald Blash,
and Lawrence McClure. Pls.’ Mot. for Reconsideration, ECF No. 423 [hereinafter Pls.’ Mot.].
This motion stems from a December 1, 2020 Order (“December 1st Order”) that dismissed
eighteen individual plaintiffs for failure to prosecute their cases pursuant to Rule 41(b) of the
Rules of the United States Court of Federal Claims (“RCFC”) after each plaintiff failed to
provide verified contact information in response to a court order. See ECF No. 375. The
individual plaintiffs who signed the Motion for Reconsideration were not subject to the
December 1st Order and remain active plaintiffs in this litigation.

        The Court held a status conference on May 4, 2021, during which the Motion for
Reconsideration was discussed. See ECF No. 550. The Court reminded the plaintiffs that, under
RCFC 83.1(a)(3), individual pro se plaintiffs cannot file motions on behalf of other pro se
plaintiffs, and, thus, only the plaintiffs who signed the Motion for Reconsideration would be
considered as moving for reconsideration. See ECF No. 576. Shortly thereafter, four individual
plaintiffs, who were dismissed by the December 1st Order, Robert C. Seits, Brian Leiding, James
B. Brooks, and Cathryn A. Shepard (on behalf of Richard E. Newton), individually filed Motions
to Join the Motion for Reconsideration. See ECF Nos. 578-80, 582. The Court granted the
individual Motions to Join.1 ECF Nos. 576, 593. The Court now considers the pending Motion
for Reconsideration as being filed only by plaintiffs Robert C. Seits, Brian Leiding, James B.

1
 Plaintiff Russell E. Mullen also filed a Motion to Join the Motion for Reconsideration, but his Motion to Join was
denied because he was still an active plaintiff. See ECF No. 576.
Brooks, and Cathryn A. Shepard (on behalf of Richard E. Newton) (hereinafter collectively
referred to as the “Moving Plaintiffs”).

         Although the Moving Plaintiffs do not cite a particular rule in their Motion for
Reconsideration, the Court construes the motion as seeking relief from judgment under RCFC
60(b)(1). RCFC 60(b)(1) provides that “[o]n motion and just terms, the court may relieve a party
or its legal representatives from a final judgment, order, or proceeding for . . . excusable
neglect.” A motion for relief under RCFC 60(b)(1) must be filed “no more than one year after the
entry of judgment or order or the date of the proceeding.” RCFC 60(c)(1). To determine whether
a party’s neglect was excusable under RCFC 60(b)(1), the court balances “(1) the danger of
prejudice to the non-movant, (2) the length of the delay and its potential impact on judicial
proceedings, (3) the reason for the delay, including whether it was within the reasonable control
of the movant, and (4) whether the movant acted in good faith.” Moczek v. Sec'y of Health &
Hum. Servs., 776 F. App'x 671, 673-74 (Fed. Cir. 2019) (citing Pioneer Inv. Servs. Co. v.
Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)) (internal brackets omitted). The
determination is “an equitable one, taking account of all relevant circumstances surrounding the
party's omission.” Pioneer Inv., 507 U.S. at 395. Additionally, since the Moving Plaintiffs are all
acting pro se, their pleadings are held to a more lenient standard than pleadings drafted by
lawyers. Hughes v. Rowe, 449 U.S. 5, 9 (1980); see also Erickson v. Pardas, 551 U.S. 89, 94
(2007).

        Each of the Moving Plaintiffs signed their motions to join in May 2021, which is before
the expiration of the one-year deadline under RCFC 60(c)(1). See ECF Nos. 578-80, 582. In the
Motion for Reconsideration, the Moving Plaintiffs argue that they “were dismissed with
prejudice and without warning of dismissal, for failure to prosecute their claims . . . and before
the issues of the case were even considered” and that “they feel that failure to properly certify
their correct mailing address has, arguably, nothing to do with prosecuting their claims.” Pls.’
Mot. at 2. While the Court does not accept the proposition that failing to comply with a Court
order requiring that plaintiffs verify their mailing address has “nothing to do with prosecuting
their claims,” the Court nevertheless finds that the circumstances of this case justify granting the
Moving Plaintiffs relief from judgment for excusable neglect.2

       It is indisputable that all plaintiffs before this Court are required to comply with this
Court’s rules and orders, and, while afforded some leniency, pro se plaintiffs are no exception.
See Lewis v. United States, 31 Fed. Cl. 607, 611-12 (1994) (“While a pro se plaintiff is accorded
leniency by the court in matters of procedure, [they are] not insulated from dismissal under Rule
41(b).”) (internal citations omitted). However, the situation of the Moving Plaintiffs is unique.
Due to the large number of individual pro se plaintiffs organized under a single case, the
existence of an informal plaintiff’s committee of individual non-attorney pro se plaintiffs
attempting to represent other individual pro se plaintiffs, and the occasional transfers of the case


2
 Defendant has not responded substantively to the Motion for Reconsideration because it is not required to respond,
and the Court has not ordered Defendant to do so. See ECF No. 583; RCFC 59(f).


                                                         2
to a new judge, the litigation has morphed into an unusually complex case over its twelve year
span. Under these circumstances, it is unsurprising that some of these pro se plaintiffs failed to
effectively monitor developments and properly respond when required. The Court does not view
the failures by Moving Plaintiffs as intentional or in bad faith. Instead, the Court finds it more
likely that such failures resulted from the procedural complexity and duration of this litigation.
By filing individual Motions to Join the Motion for Reconsideration, the Moving Plaintiffs have
demonstrated their desire to actively participate in further proceedings in this case, and the Court
finds it justified to provide them with the opportunity. Additionally, and equally as critical to this
determination, allowing Moving Plaintiffs to be reinstated as active plaintiffs will not
significantly prejudice Defendant or negatively impact further judicial proceedings. The Court
recently organized all of the active plaintiffs’ case into groups by retirement year. Upon
reinstatement, the Moving Plaintiffs will simply be moved into one of the existing groups of
active plaintiffs subject to the anticipated further proceedings.

        Accordingly, the Motion for Reconsideration is GRANTED-IN-PART AND DENIED-
IN-PART. The Motion for Reconsideration is GRANTED with respect to Moving Plaintiffs
Robert C. Seits (ECF No. 413), Brian Leiding (ECF No. 403), James B. Brooks (ECF No. 404),
and Cathryn A. Shepard (on behalf of Richard E. Newton) (ECF No. 410) and DENIED with
respect to plaintiffs Wesley P. Fetzer, James H. Biestek, Ronald L. Blash, and Lawrence J.
McClure. The Rule 54(b) judgments for Moving Plaintiffs Robert C. Seits (ECF No. 413), Brian
Leiding (ECF No. 403), James B. Brooks (ECF No. 404), and Cathryn A. Shepard (on behalf of
Richard E. Newton) (ECF No. 410) are hereby VACATED.

        The Clerk is DIRECTED TO REINSTATE Robert C. Seits, Brian Leiding, James B.
Brooks, and Cathryn A. Shepard (on behalf of Richard E. Newton) as plaintiffs in Koopmann, et
al. v. United States, 09-333 and MOVE THEM from Koopmann, et al. v. United States, 09-333
to Barnes, et al. v. United States, 09-33308.

        Plaintiffs Robert C. Seits, Brian Leiding, James B. Brooks, and Cathryn A. Shepard (on
behalf of Richard E. Newton) SHALL EACH FILE A COMPLETED SHORT-FORM
COMPLAINT BY NO LATER THAN JULY 22, 2022. A sample Short Form Complaint is
attached as Appendix A to this Order. The forms shall be returned via email to
ProSe_case_filings@cfc.uscourts.gov or in hard copy to the Clerk of Court, United States Court
of Federal Claims, 717 Madison Place, NW, Washington, DC 20439. SHOULD A PLAINTIFF
FAIL TO SUBMIT A SHORT FORM COMPLAINT BY THE DEADLINE, SUCH
PLAINTIFF WILL BE DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.
                                                   s/ Thompson M. Dietz
                                                   THOMPSON M. DIETZ, Judge




                                                  3